Citation Nr: 1608463	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This claim was previously before the Board twice and has since been returned to the Board for adjudication.  In November 2012 it was remanded for further development.  In October 2014 the Board reopened the Veteran's claim of service connection for a lumbar spine disability based on new and material evidence, and remanded for a VA examination.  With respect to the issue decided herein, a review of the claims file reveals substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran testified at a Board hearing in March 2012, however, he was sent a letter in April 2012 noting that the recording of that hearing was poor and that his hearing was not transcribable; that letter asked if he would like another hearing.  The Veteran has not responded to that letter and therefore the Board assumes that he does not desire another hearing at this time.


FINDING OF FACT

The preponderance of evidence fails to establish that a lumbar spine disability is related to active service.


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a letter in December 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in the matter of entitlement to service connection for a lumbar spine disability.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Court historically has held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims service connection for a current back disability attributed to a lumbar strain injury.  Specifically, he claims recurrent back pain since service.

Service treatment records show that the Veteran sustained a lumbar strain injury while in service.  April 1972 treatment records show lumbar strain treatment, but no history of injury or heavy lifting.  He complained of recurrent back pain on separation from service in May 1972.

Post-service treatment records show that the Veteran was diagnosed as having an acute lumbar strain, lumbar spondylosis, and degenerative disc disease in the lumbar spine.  February 1975 treatment records indicate that he reported recurrent back pain but was no longer symptomatic.  Again, in July 1976 he complained of recurrent back pain.  He was admitted to a hospital and diagnosed as having an acute lumbosacral strain and spondylosis in January 1979.  During this admission, the Veteran related his lumbar spine disability to lifting a heavy crate during military service.  A March 1979 reexamination of the lumbar spine showed a neural arch defect suggesting unilateral spondylosis, but no spondylolisthesis.  Thereafter, he did not complain of, or receive treatment for, lumbar pain until July 2009.  In an April 2010 letter, a chiropractor diagnosed degenerative disc disease (DDD) of the lumbar spine.  The chiropractor reported that he started treating the Veteran in July 2009 for injuries sustained in an automobile accident, and that the Veteran's back disability demonstrated a chronic developing condition that had been present for 20 or more years.  

The Veteran was afforded a VA examination in January 2012.  The examiner diagnosed DDD.  The examiner opined that the Veteran's lumbar spine disability was not related to service because strains/sprains are soft tissue injuries and do not cause spondylosis or DDD.  The examiner noted that all physically active people have back pain and that such pain does not indicate a chronic condition.  The examiner also noted that the Veteran's factors for DDD included age familial aggregation (genetics) and intrinsic disc loading (body weight compared to size of the disc).  The examiner, however, did not address the Veteran's service treatment records, particularly the Veteran's statements that he injured his back in a lifting accident and lay evidence indicating ongoing treatment since service.

The Veteran was afforded a new VA examination in October 2015.  The Veteran reported that his back pain started around 1972 when he sustained two lumbar injuries from a large barrel falling on him and from lifting a heavy object by himself.  The examiner diagnosed DDD of the lumbar spine.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner stated that the Veteran's lumbar strain and current DDD involve different anatomical parts of the lumbar spine and different risk factors for developing the two conditions.  Specifically, the examiner explained that the lumbar strain involves muscles and ligaments, whereas DDD is a degenerative process involving the disc and vertebral bodies.  The examiner agreed with the chiropractor's statement that the Veteran's DDD is a slowly developing condition that likely started 20 to 25 years ago, thus meaning that the condition would have started around 1984 to 1989, which is 12 to 15 years after service.  The examiner attributed the Veteran's DDD of the lumbar spine to aging, genetics, and wear and tear from standing, sitting, working, and having an elevated body mass index.

The October 2015 opinion explicitly acknowledged the Veteran's report of a continuity of symptomatology in the years since service.  This opinion is based upon an examination of the Veteran, review of medical records, reported history, and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opinion is suitably qualified and sufficiently informed).

Service connection for a lumbar spine disability must be denied as the preponderance of the evidence is against the claim.  The clinical record reveals a gap in treatment for low back pain.  Although the Veteran sustained a 1972 lumbar strain in service, received treatment for recurrent back pain from 1975 to 1976, and sustained a 1979 lumbar strain after service, he did not complain of back pain again until 2009 when he was diagnosed as having DDD of the lumbar spine, approximately 30 years later.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran, although entirely competent to report his symptoms both current and past, is not competent to opine on matters such as the etiology of his current low back problems.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of internal medicine to render medical opinions, the Board must find that his contention with regard to a nexus between his lumbar strain and current diagnosis of DDD of the lumbar spine to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.
 
In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


